REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Roa et al. (US 2012/0265644A1) generally discloses the aspect A non-transitory computer readable medium storing a computer program, wherein when the computer program is executed by one or more processors of a computing device, the computer program provides a user interface (UI) to display design information, and the user interface includes: a design group generation layer for a design group including a plurality of articles of design; the design group generation layer including two or more design file regions that are displayed simultaneously, each of the design file regions  associated with a design file of an article of design that shares a common characteristic, and wherein at least one of the design file regions can be selected to display includes: a first sub region displaying a design image of an article of design of a corresponding design file; and a second sub region displaying one or more design attribute objects, and indicative of a design attribute of the article of design of the corresponding design file. Biran et al. (US 2020/0242174A1) further teaches the aspect of selecting one of the one or more design attribute objects causing the design image displayed in the first sub region to be updated to reflect the selected one of the design attribute objects. Dahl et al., (US0202/0372560A1) further teaches selecting one of the one or more design attribute objects causing the design image displayed in the first sub region to be updated to reflect the selected one of the design attribute objects.


	a second sub region placed along a side of the first sub region and having a second size smaller than the first size, a third sub region displaying one or more design image attribute objects, the selecting of one of the design image attribute objects causing a change in a design image attribute of the design image displayed in the first sub region, at least one of the design image attribute indicating selection of two-dimensional or three-dimensional rendering of the design image.
The claim limitations are quite unique in the sense that the design window is for an entire collection of clothing items separated in multiple windows instead of designing each individual clothing items. This provide the designer visual of the entirety of the collection theme. The design attribute objects are displayed next each clothing item in a smaller window. There is also a third sub region that display image attribute objects and two dimensional or three dimensional renderings of design images.  

In addition to the art cited in the previous office action, the following art was also
considered:
i.  Bowen Pub. No.: 9971854B1. A computer-aided design system enables physical articles to be customized via printing or embroidering. A user interface may be generated that includes an image of a model of an article of manufacture and user customizable design areas that are graphically indicated on the image corresponding to 
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DI XIAO/Primary Examiner, Art Unit 2179